Name: Commission Regulation (EC) No 685/2004 of 14 April 2004 opening a standing invitation to tender for the resale on the Community market of barley held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: Europe;  European construction;  trade policy;  plant product;  marketing
 Date Published: nan

 Avis juridique important|32004R0685Commission Regulation (EC) No 685/2004 of 14 April 2004 opening a standing invitation to tender for the resale on the Community market of barley held by the United Kingdom intervention agency Official Journal L 106 , 15/04/2004 P. 0008 - 0009Commission Regulation (EC) No 685/2004of 14 April 2004opening a standing invitation to tender for the resale on the Community market of barley held by the United Kingdom intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93 of 28 July 1993 laying down the procedure and conditions for the sale of cereals held by intervention agencies(2) provides in particular that cereals held by intervention agencies are to be sold by tendering procedure at prices preventing market disturbance.(2) The United Kingdom still has intervention stocks of barley.(3) Because of the difficult weather conditions in much of the Community, cereals production has been significantly reduced in the 2003/04 marketing year. This situation has resulted in high prices locally, causing particular difficulties for livestock holdings and the feedingstuffs industry, which are finding it hard to obtain supplies at competitive prices.(4) It is therefore appropriate to make stocks of barley held by the United Kingdom intervention agency available on the internal market and a standing invitation to tender should be opened.(5) To take account of the situation on the Community market, provision should be made for the Commission to manage this invitation to tender.(6) When the United Kingdom intervention agency notifies the Commission, the tenderers should remain anonymous.(7) With a view to modernising management, the information required by the Commission should be sent by electronic mail.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The United Kingdom intervention agency shall open a standing invitation to tender for the sale on the Community market of 2694 tonnes of barley held by it.Article 2The sale provided for in Article 1 shall take place in accordance with Regulation (EEC) No 2131/93.However, notwithstanding that Regulation:(a) tenders shall be drawn up on the basis of the actual quality of the lot to which they apply;(b) the minimum selling price shall be set at a level which does not disturb the cereals market.Article 3Notwithstanding Article 13(4) of Regulation (EEC) No 2131/93 the tender security is set at EUR 10 per tonne.Article 41. The closing date for the submission of tenders for the first partial invitation to tender shall be 22 April 2004 at 9.00 (Brussels time).The closing dates for the submission of tenders for subsequent partial invitations to tender shall be each Thursday at 9.00 (Brussels time), with the exception of 20 May 2004.The closing date for the submission of tenders for the last partial tendering procedure shall be 24 June 2004 at 9.00 (Brussels time).2. Tenders must be lodged with the United Kingdom intervention agency:Royal Payments Agency, Operations Newcastle Lancaster House, Hampshire Court Newcastle upon Tyne NE4 7YH United Kingdom Fax (44-191) 226 58 24.Article 5Within two hours of the expiry of the time limit for the submission of tenders, the United Kingdom intervention agency shall notify the Commission of tenders received. They must be sent by electronic mail in accordance with the form set out in the Annex.Article 6In accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, the Commission shall set the minimum sale price or decide not to accept the tenders.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 1630/2000 (OJ L 187, 26.7.2000, p. 24).ANNEXStanding invitation to tender for the resale of 2694 tonnes of barley held by the United Kingdom intervention agencyRegulation (EC) No 685/2004>PIC FILE= "L_2004106EN.000902.TIF">